— Judgment unanimously affirmed. Memorandum: There is no merit to the claims raised by defense counsel and defendant pro se. The court’s allocution at the plea proceeding was proper and defendant’s sentence is not excessive. Moreover, the record contains a statement verifying defendant’s status as a predicate felon. Whether this statement was presented timely to the sentencing court is not determinative (see, People v Scarbrough, 66 NY2d 673, revg on dissenting mem [Boomer, J.] at 105 AD2d 1107), particularly since defendant acknowledged the prior felony convictions (see, People v Lattmen, 101 AD2d 662). (Appeal from judgment of Niagara County Court, DiFlorio, J. —escape, first degree.) Present—Dillon, P. J., Denman, Green, Pine and Balio, JJ.